                      Case 2:21-cv-00446-JZB Document 5-1 Filed 03/16/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       District
                                                __________      of Arizona
                                                           District of __________

Puente Human Rights Movement; Chicanos Por La                    )
Causa, Inc.; and The Florence Immigrant & Refugee                )
                 Rights Project, Inc.                            )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )                             CV-21-00446-PHX-JZB
                                v.                                         Civil Action No.
                                                                 )
  Mark Brnovich, in his official capacity as Attorney            )
General of Arizona; Alejandro Mayorkas, in his official
                                                                 )
 capacity as Secretary of Homeland Security; David
  Pekoske, in his official capacity as Senior Official           )
                          Perfo                                  )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Alejandro Mayorkas
                                       Secretary of Homeland Security
                                       Department of Homeland Security
                                       2707 Martin Luther King Jr Ave SE
                                       Washington, DC 20528-0525




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ernest I. Herrera (pro hac vice forthcoming)
                                       Mexican American Legal Defense and Educational Fund (MALDEF)
                                       634 S. Spring St
                                       11th Floor
                                       Los Angeles, CA 90014
                                       eherrera@maldef.og


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk

                                                                                                          ISSUED ON 2:07 pm, Mar 16, 2021
                                                                                                             s/ Debra D. Lucas, Clerk
                       Case 2:21-cv-00446-JZB Document 5-1 Filed 03/16/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
